           Case 1:20-cv-00966-TLN-AC Document 25 Filed 08/10/20 Page 1 of 8


      1    Charles J. Cooper (Pro Hac Vice), DC Bar No. 248070
           COOPER & KIRK, PLLC
      2    1523 New Hampshire Avenue, NW
           Washington, DC 20036
      3    Telephone: (202) 220-9600
           Email: ccooper a cooperkirk.com
      4
           Michael W. Shonafelt, CBN 186853
      5    NEWMEYER & DILLION LLP
           895 Dove Street, Fifth Floor
      6    Newport Beach, CA 92660
           Telephone: (949) 854-7000
       7   Email: Michael. Shonafelt ndlEcom

       8   Attorneysfor Real Party in Interest,
           The GEO Group, Inc.
       9

      10                               UNITED STATES DISTRICT COURT

      11                              EASTERN DISTRICT OF CALIFORNIA
(w
 XA   12
›-
wZ
      13   IMMIGRANT LEGAL RESOURCE                     CASE NO: 1:20-CV-00966-TLN-AC
X0
           CENTER FREEDOM FOR
WJ    14   IMMIGRANTS, et al.                           RELATED TO CASE NO.: 2:20-cv-00533-TLN-AC
zo    15                      Petitioners,              JUDGE: Hon. Troy L. Nunley

      16   vs.                                          [Originally filed in California Superior Court,
                                                        County of Kern as Case No. BCV-20-101507]
      17   CITY OF MCFARLAND, et al.
      18                      Respondents,              SUPPLEMENTAL DECLARATION OF
                                                        DAVID J. VENTURELLA IN SUPPORT OF
      19   THE GEO GROUP, INC.,                         RESPONSE TO ORDER TO SHOW CAUSE

      20                      Real party in interest.
      21

      22
                                                        FILE DATE: July 10, 2020
      23                                                TRIAL DATE: Not Set

      24

      25

      26

      27

      28
                                                                   VENTURELLA SUPP. DECL. ISO RESPONSE
                                                        -1-                  TO ORDER TO SHOW CAUSE
      Case 1:20-cv-00966-TLN-AC Document 25 Filed 08/10/20 Page 2 of 8

1           I, David J. Venturella, declare as follows:

2           1.       I am the Senior Vice President, Client Relations, of The GEO Group, Inc. ("GEO").

3    My duties include responsibility for leading GEO's business development and proposal efforts in

4    response to requests for GEO's contract detention facilities and services, which includes the

5    following agencies: Immigration Customs Enforcement ("ICE"), the Federal Bureau of Prisons, the

6    U.S. Marshals Service and several state correctional clients and various county and city

7    jurisdictions. I am over the age of eighteen (18), and I am competent to testify in this matter. I

8    previously submitted a declaration in support of GEO's response to the order to show cause on July

9    21, 2020, and I submit this supplemental declaration to update the Court on relevant developments

10   that have occurred since that date. This declaration is based on my personal knowledge in my

11   capacity as the person responsible for proposals at GEO as described herein.

12          2.       GEO has continued to work closely with ICE to limit the spread of the coronavirus

13   in the facilities GEO operates on behalf of ICE. As a direct result of these efforts, ICE and GEO

14   have reduced the transmission of the virus in GEO contracted ICE facilities.

15          3.       One of the most important steps ICE has taken to limit the spread of COVID-19 is

16   to reduce the population within each contracted facility in order to assure social distancing. In all

17   of the facilities that GEO operates for ICE, the population is now below 75% of occupancy and in

18   several facilities, it is under 50% of occupancy. In many cases, ICE has been able to parole

19   detainees in order to reduce occupancy, but it cannot do so in the cases of detainees who pose a

20   danger to the community. As a result, the only way to further reduce occupancy in existing facilities

21   is to bring new facilities online.

22           4.      Accordingly, ICE issued a contract modification activating GEO's Golden State

23   Annex to the Mesa Verde contract to house up to 560 detainees, beginning September 6, 2020.

24   This will further enhance the ability to of detainees to practice social distancing at other ICE

25   facilities. A redacted copy of the contract modification is attached at Exhibit 1 and incorporated

26   by reference.

27

28
                                                                    VENTURELLA DECL. ISO RESPONSE TO
                                                          2
                                                                               ORDER TO SHOW CAUSE
               Case 1:20-cv-00966-TLN-AC Document 25 Filed 08/10/20 Page 3 of 8


         1           5.      The additional capacity provided by the Golden State contract modifications

         2    substantially reduces the risk of COVID-19 transmission and positively impacts the health and

         3    safety of detainees by enabling ICE to further reduce the population at other facilities.

         4           I declare under penalty of perjury under the laws of the United States of America and the

         5    State of California that the foregoing is true and correct. Executed this 10th of August, 2020, in

         6    Boca Raton, Florida.

         7

         8
                                                                            David J. Venturella
         9

         10

         11
CC A     12
U.1 iv
LuZ
         13

         14
Zen
         15

         16
         17

         18

         19

         20

         21

         22

         23

         24

         25

         26
         27

         28
                                                                              VENTURELLA DECL. ISO RESPONSE TO
                                                                 3
                                                                                        ORDER TO SHOW CAUSE
Case 1:20-cv-00966-TLN-AC Document 25 Filed 08/10/20 Page 4 of 8




                 EXHIBIT 1
                                                                                                             1. CONTRACT ID CODE                                  PAGE OF PAGES
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
                                 Case 1:20-cv-00966-TLN-AC Document 25 Filed 08/10/20 Page 15 of1 8                                                                               3
2. AMENDMENT/MODIFICATION NO.                               3. EFFECTIVE DATE                       4. REQUISITION/PURCHASE REQ. NO.                    5. PROJECT NO. (Ifapplicabfe)
                                                                                                   n/a
P00002                                                      See Block 16C
6. ISSUED BY                                        CODE    ICE/DM/DC-LAGUNA                        7. ADMINISTERED BY (Ifother than Item 6)            CODE

ICE/Detent Mngt/Detent Contract-LAG
Immigration and customs Enforcement
Office of Acquisition Management
24000 Avila Road, Room 3104
Laguna Niguel CA 92677


8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)                        (x) CA AMENDMENT OF SOLICITATION NO.

3E0 GROUP INC THE
2kTTN AMBER MARTIN                                                                                      SB. DATED (SEE ITEM 1.0
1955 TECHNOLOGY WAY
30CA RATON FL 334313367
                                                                                                   _    10A. MODIFICATION OF CONTRACT/ORDER NO.
                                                                                                   '    70cDcR20D00000008


                                                                                                         va DATED (SEE ITEM 13)

CODE      6197064650000                                     FACILITYCODE                                 12/19/2019
                                                               11. 11-1IS ITEM ONLY APPUES TO AMENDMENTS OF SOLICITATIONS
0The above numbered solicitation is amended as sot forth in Item 14. The hour and date specified for receipt of Offers                         0 is extended. 0 is not extended.
  Offers must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended , by one of the following methods: (a) By completing
  Items 8 and 15, and returning                       copies of the amendment; (b) By acknowledging receipt of this amendment on each copy of the offer submitted ; or (c) By
  separate letter or telegram which includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT
  THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER If by
  virtue of this amendment you desire to change an offer already submitted , such change may be made by telegram or letter, provided each telegram or letter makes
  reference to the solicitation and this amendment, and is received prior to the opening hour aid date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
none
                   13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 CHECK ONE      A THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
                  ORDER NO. IN ITEM 10A

               B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying office,
                  appropriation date, etc) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

                C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:


               D. OTHER (Specify type of modification and authority)
     X         Bilateral -                 Mutual Agreement of Both Parties

E. IMPORTANT:        Contractor                 ❑ is not.   E is required to sign this document and return                1       copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings, including solicitation/contract subject matter where feasible.)
DUNS Number:                612706465
NAICS Code: 561612; PSC: 5206


Contracting Officer's Representative (COR):




This modification is to change the following at no cost to either party:


1) To change CLIN 0001A Golden State Transition period fixed rate at                                                                                                per month
to                             for the period from June 20, 2020 through September 5, 2020.


Continued . . .
Except as provided herein, all terms and conditions of the document referenced in Item 9 A or 10A, as heretofore changed, remains unchanged and in full force and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)                                                          16A NAME AND TITLE OF CONTRACTING OFFICER nime or orint)

Amber D. Martin - EVP, Contract Administration
15B. COJ TWcyORJOFF           OR                                           15C. DATE SIGNED                                                                           16C. DATE SIGNED


              (Signature ofperson authorized to sign)
                                                                            8-7-2020                                                                                        08/07/2020

NSN 7540-01-152-8070                                                                                                                                STANDARD FORM 30 (REV. 10-83)
Previous edition unusable                                                                                                                           Prescribed by GSA
                                                                                                                                                    FAR (48 CFR) 53.243
                          REFERENCE NO. OF DOCUMENT BEING CONTINUED                                          PAGE       OF
  CONTINUATION SHEET
                          70CDCR20D00000008/P00002
                      Case 1:20-cv-00966-TLN-AC Document 25 Filed 08/10/20 Page 6 of 8                                   I 3
NAME OF OFFEROR OR CONTRACTOR
GEO GROUP INC THE
  ITEM NO.                            SUPPLIES/SERVICES               QUANTITY UNIT   UNIT PRICE                  AMOUNT

   (A)                                       (B)                       (C)     (D)      (E)                           (F)
               2) To change CLIN 0003A - Golden State Guarantee
               Minimum (GM) from August 20, 2020 to September 6,
               2020.

               LIST OF CHANGES:
               Reason for Modification: Other Administrative
               Action
               Total Amount for this Modification: $0.00
               Total Amount for this Award: *0.00

               CHANGES FOR LINE ITEM 0003A - Golden State Bed
               Detention Services
               Guaranteed Minimum (1-560 beds)

               FROM:
               Period of Performance and Rates as follows:
               08/20/2020-12/19/2020 (68,320 Beds)
               12/20/2020-12/19/2021      (204,400    Beds)
               12/20/2021-12/19/2022      (204,400    Beds)
               12/20/2022-12/19/2023      (204,400    Beds)
               12/20/2023-12/19/2024      (204,960    Beds)



               TO:
               Period of Performance     and Rates as follows:
               09/06/2020-12/19/2020     (58,800 Beds)
               12/20/2020-12/19/2021     (204,400 Beds)
               12/20/2021-12/19/2022     (204,400 Beds)
               12/20/2022-12/19/2023     (204,400 Beds)
               12/20/2023-12/19/2024     (204,960 Beds)




               Period of Performance: 12/20/2019 to 12/19/2034

               Change Item 0003A to read as follows(amount_hamp._
                                                         MmOmm I
               is the obligated amount):

 0003A         Golden State Bed Detention Services
               Guaranteed Minimum
               (1-560 beds)

               Period of Performance and Rates as follows:
               09/06/2020-12/19/2020 (68,320 Beds)
               12/20/2020-12/19/2021 (204,400 Beds)
               12/20/2021-12/19/2022 (204,400 Beds)
               12/20/2022-12/19/2023 (204,400 Beds)
               12/20/2023-12/19/2024 (204,960 Beds)
               Obligated Amount: $0.00
               Product/Service Code: S206
               Continued ...




WW 75,10-01452-801U                                                                                OPTIONAL FORM 336 (4-86)
                                                                                                   Sponsored by GSA
                                                                                                   rAR (40 crr) 53.110
                              REFERENCE NO. OF DOCUMENT BEING CONTINUED                                               PAGE       OF
  CONTINUATION SHEET 700DCR20D00000008/P00002
                                                                                                                        3
                          Case 1:20-cv-00966-TLN-AC Document 25 Filed 08/10/20 Page 7 of 8                                         I 3
NAME OF OFFEROR OR CONTRACTOR
GEO GROUP INC THE

  ITEM NO.                                SUPPLIES/SERVICES                    QUANTITY UNIT   UNIT PRICE                   AMOUNT
    (A)                                          (B)                            (C)     (D)      (E)                           (F)
                Product/Service      Description:       HOUSEKEEPING- GUARD


                All    IDIQ terms and conditions         remain the same and
                 flow down to the Task Orders.




NSN 7540-01-152-8067                                                                                        OPTIONAL FORM 336 (4-86)
                                                                                                            Sponsored by GSA
                                                                                                            FAR (48 CFR) 53.110
      Case 1:20-cv-00966-TLN-AC Document 25 Filed 08/10/20 Page 8 of 8

1                                       CERTIFICATE OF SERVICE

2                     Immigrant Legal Resources Center, et al. v. City of McFarland, et al.
                       U.S.D.C. Eastern District of CA Case No. 1:20-cv-00966-TLN-AC
3
     STATE OF CALIFORNIA                                    )
4                                                           )   ss.
     COUNTY OF ORANGE                                       )
5
              I, Chelsea Snow, declare:
6
             I am a citizen of the United States and employed in Orange County, California. I am over
7    the age of eighteen years and not a party to the within-entitled action. My business address is 895
     Dove Street, 5th Floor, Newport Beach, California 92660. My business e-mail address is
8    Chelsea.Snow@ndlf.com. On August 10, 2020, I served a copy of the within document(s):
9                     SUPPLEMENTAL DECLARATION OF DAVID J. VENTURELLA IN
                      SUPPORT OF RESPONSE TO ORDER TO SHOW CAUSE
10

11
                VIA CM/ECF SYSTEM – VIA NOTICE OF ELECTRONIC FILING: I certify that
               on the date referenced above, I electronically transmitted the document(s) listed for
12
                submission to the United States District Court – Eastern District of California, using the
13              ECF System required for filing and transmission of Electronic Notices to the ECF
                registrants/recipients registered with the United States District Court – Eastern District of
14              California.
15

16           I declare that I am employed in the office of a member of the bar of this court at whose
     direction the service was made. I declare under penalty of perjury that the foregoing is true and
17   correct. Executed on August 10, 2020, at Newport Beach, California.
18

19
                                                                        Chelsea Snow
20

21

22

23

24

25

26

27

28

     4530.102 / 8853090.1
